Citation Nr: 0505408	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1959 
until August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that, among other things, denied 
service connection for a low back disability.


FINDINGS OF FACT

1.  Disease or injury to which current low back disability 
might be attributed was not shown in service.

2.  Low back disability was first shown many years after the 
veteran's discharge from active military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 1112 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letters dated in October 2001 and June 
2004.  The letters informed the appellant of the evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the October 2001 and June 
2004 letters that he should submit any additional information 
or evidence regarding his claim, or advise VA as to its 
whereabouts.

The Board additionally notes that the June 2000 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claim.  The 
October 2001 and June 2004 VCAA letters also specifically 
addressed the legal requirements of a service connection 
claim.  The veteran was also instructed to report for VA 
examinations in order that VA could obtain evidence relative 
to his claim.  Therefore, VA's duty to notify has been 
satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA examination records, VA 
outpatient treatment records, and the appellant's own 
contentions.  At every stage of the appeal process, the 
appellant was informed of the information needed to 
substantiate his claim, and VA has obtained all available 
evidence identified by the appellant.  Thus, the Board finds 
that all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded a VA 
examination in February 2000 with respect to the issue here 
on appeal.  The Board additionally notes that the appellant, 
in conjunction with a previous January 2001 Board remand, was 
afforded the opportunity to have an additional VA 
reexamination.  However, the claims file also shows that the 
appellant failed to report for such VA reexamination despite 
the RO's multiple attempts to schedule the appellant for such 
examination.  In this regard, the Board notes that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  Furthermore, it is incumbent upon the appellant 
to cooperate in any way that will facilitate the RO's efforts 
in developing this claim, to include, under the circumstances 
of this case, attending a scheduled VA examination.  
38 C.F.R. §§ 3.158, 3.655 (2003).  (The provisions of 
38 C.F.R. § 3.655 require that the Board adjudicate the case 
on the basis of the available record when an examination is 
required-such as in this case to obtain medical nexus 
evidence-and the veteran fails to report without good 
cause.)  Thus, the record indicates that VA has done 
everything reasonably possible to assist the appellant.

II.  Service Connection for Low Back Disability

The appellant initially indicated that he incurred low back 
disability as a result of his in-service "hauling and 
lifting heavy gun pieces which was part of his job in the 
artillery unit."  See VA Examination Records, February 2000.  
The appellant, through his representative, subsequently 
contended that his low back disability was "the result of a 
motor vehicle accident sustained while on active duty."  See 
Statement of Representative In Appeals Case, August 2000.  
Finally, the appellant most recently contends that his low 
back disability was the result of pulling trailers out of the 
mud.  See Statement in Support of Claim, VA Form 21-4138, 
July 2004.  Having considered the appellant's claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim; the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002).  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a) (2004).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The appellant's VA examination records dated in February 2000 
indicate severe degenerative disc disease at L5-S1 with 
anterior osteophyte formation, disc space narrowing, end 
plate sclerosis, and associated degenerative changes of the 
facets.  X-ray evidence also showed mild degenerative changes 
at L2-3, L3-4, and L4-5 with predominantly anterior 
osteophyte formation.  The Board additionally notes that the 
first indication of a back disability is contained within the 
appellant's VA outpatient treatment records dated in March 
1999, or approximately 37 years after discharge from active 
military service.  These March 1999 VA outpatient treatment 
records indicate a past medical history of L5-S1 disc 
disease.  However, they do not per se diagnose the appellant 
with degenerative disc disease.

As to the February 2000 diagnosis, service connection may be 
established for arthritis on the basis of a presumption under 
the law that chronic diseases manifesting themselves to a 
compensable degree within a certain time after service were 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2004).  Arthritis must manifest itself to a degree of 
10 percent or more within one-year from the date of 
separation from service for this presumption to apply.  
38 C.F.R. §§ 3.307, 3.309(a) (2004); 38 U.S.C.A. §§ 1101, 
1112 (West 2002).

The Board notes that, although the appellant contends that he 
had a back injury in service, there is no evidence beyond the 
appellant's allegation that he had an in-service injury.

As previously mentioned, the first diagnosis of arthritis is 
found in the appellant's VA examination records dated in 
February 2000, or approximately 38 years after the 
appellant's separation from active military service.  
Moreover, even if the Board assumed that the March 1999 VA 
outpatient treatment record was the first evidence of 
diagnosed arthritis, such diagnosis still did not manifest 
until approximately 37 years after discharge from active 
service.  Therefore, the Board finds that the appellant is 
not entitled to presumptive service connection, as the 
appellant's arthritis of the back did not manifest itself 
within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that low back disability is attributable to any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

With respect to the current disability requirement, the Board 
reiterates that it has thoroughly reviewed all of the 
evidence of record, to include, but not limited to, service 
medical records, VA outpatient treatment records, VA 
examination records, and the appellant's own contentions.  
Furthermore, competent and credible medical evidence, in the 
form of VA examination records dated in February 2000, shows 
that the appellant is currently diagnosed with a low back 
disability.  As such, the Board finds that the appellant has 
a current disability.

The next consideration is whether there was disease or injury 
in service.  The appellant's service medical records are 
devoid of any indication of in-service treatment for or 
diagnosis of low back disease or injury.  The appellant's 
service entrance examination report, dated in September 1959, 
and service discharge examination records, dated in June 1962 
and July 1962, indicate that his spine and other 
musculoskeletal system were "normal."

The Board recognizes a single in-service notation of 
treatment following an auto accident in July 1961.  The 
resulting treatment notes show bruises to both elbows and a 
diagnosis of multiple abrasions.  However, these treatment 
records dated in July 1961 do not show any resulting 
treatment for or diagnosis of low back disease or injury.  
Accordingly, when viewed in their totality, the appellant's 
service medical records do not show either an in-service low 
back injury or an in-service diagnosis of disease.  As 
previously discussed, the first evidence of a low back 
disability was in February 2000, or several decades after the 
appellant's discharge from active service.

Finally, there is no competent medical evidence indicating 
that the appellant's low back disability has a nexus to 
military service.  As noted above, the only evidence of 
record that addresses the existence of a causal connection 
between his current low back disability and his active 
military service are his own lay statements.

With respect to the appellant's contentions that his low back 
disability is related to service, the appellant is a 
layperson without medical training, and is simply not 
qualified to render medical opinions as to matters such as 
diagnosis or onset of disability, and his opinion is 
consequently entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Thus, the record contains no competent medical opinion that 
any low back disability is related to an injury or disease 
coincident with military service, or otherwise had its onset 
during or is related to service.  Absent evidence of a causal 
nexus between his low back disability and service, the 
appellant is not entitled to service connection.

The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for a low back disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


